Citation Nr: 1209635	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  05-24 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disorder. 

2.  Entitlement to an initial rating in excess of 30 percent for bronchial asthma. 

3.  Entitlement an initial rating in excess of 10 percent for residual scars, fractured mandible.

4.  Entitlement an initial rating in excess of 10 percent for sensory loss, lower lip, 5th cranial nerve, associated with residual scars, fractured mandible.

5.  Entitlement an initial rating in excess of 10 percent for temporomandibular joint (TMJ) disorder, associated with residual scars, fractured mandible, to include whether a separate rating is warranted prior to January 29, 2009.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In July 2008, the Board remanded this case.  The issues on appeal were service connection for a bilateral knee disability; service connection for a bilateral leg disorder; a higher evaluation for bronchial asthma; and a higher evaluation for residual scars, fractured mandible. 

Thereafter, a June 2009 rating decision granted service connection for temporomandibular joint disease (TMJ) effective from January 29, 2009, and assigned a 10 percent rating, as related to the fractured mandible. 

In January 2010, the Board remanded this case again.  In April 2011, the RO granted the claim of service connection for bilateral knee disabilities.  In November 2011, the RO granted entitlement to a separate 10 percent rating for sensory loss of the lower lip, 5th cranial, effective October 31, 2003, as related to the fractured mandible; a higher 10 percent rating for residuals scars of the fractured mandible effective October 31, 2003; and a higher 30 percent rating for bronchial asthma effective October 31, 2003.

The issues of higher ratings for bronchial asthma; residual scars, fractured mandible; sensory loss, lower lip; and TMJ  are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A bilateral leg disorder, diagnosed as varicose veins with edema and venous insufficiency, is not attributable to service.  


CONCLUSION OF LAW

A bilateral leg disorder, diagnosed as varicose veins with edema and venous insufficiency, was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated November 2003, September 2004, and March 2006, cumulatively informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The March 2006 letter notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.  The claim was most recently readjudicated in a November 2011 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect).

The Veteran has been afforded a hearing before a Decision Review Officer (DRO) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the June 2005 hearing, the DRO did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim.  The DRO asked specific questions, however, directed at the claim of service connection.  The DRO did specifically seek to identify any pertinent evidence not currently associated with the claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he/she identified any prejudice in the conduct of the Board/DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's pertinent medical records, have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded multiple VA examinations.  38 C.F.R. § 3.159(c)(4).  The claim was remanded for another VA examination which was conducted in July 2011.  This examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.  The Board is satisfied that the RO has substantially complied with the Board's January 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when the Veteran has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this case, while the Veteran is competent to state that he has varicose veins, he is not competent to provide an opinion regarding the etiology.  As such, and as set forth below, VA has sought a medical assessment on that matter.  

The Veteran claimed that each of his knees suffered severe impact into a vehicle's lower steel dashboard at the time of a motor vehicle accident in service in December 1976.  A service letter of commendation indicated that the Veteran was involved in a motor vehicle accident.  A December 1976 to January 1977 service hospital narrative summary shows that he had complained of pain in both knees at the time of admission.  On service discharge examination in May 1979, he denied painful joints and cramps in his legs, and his knees and vascular system were normal. 

Post-service, the Veteran underwent a private evaluation at Henry Ford Hospital in January 1986.  At that time, he reported discomfort in his knees.  However, physical examination was normal.  Also, in January 1986, he reported that he had smoked a pack and a half of cigarettes per day for 13 years.  He denied varicose veins or phlebitis.  In August 1998, he was diagnosed with deep venous thrombosis.  A Doppler ultrasound was negative.  In October 2003, the Veteran reported bilateral leg pain with swelling.  In November 2003, Dr. Bunny diagnosed the Veteran as having osteoarthritic changes of the right knee.  Also, in November 2003, medical records from Troy Medical, PC, included right knee x-rays showing arthritis.  

J.M. Masternick, D.O. indicated in October 2004 that the Veteran had chronic venous insufficiency secondary to lower leg trauma, and that it resulted from the motor vehicle accident the Veteran had in service.  Although complete medical records were sought from this physician, they had been destroyed.  

In November 2004, the Veteran was afforded a VA examination.  Physical examination and x-rays were performed.  The Veteran complained of knee popping and also reported pain on patellar compression and range of motion from 70 to 100 degrees.  There was mild tenderness anterior to the knee.  The examiner concluded that both knee joints were normal.  In addition, examination revealed that the Veteran's calves were big, but there was no edema or tenderness.  The diagnosis was history of injury to legs, currently with bulky calf muscles and no symptoms.  The claims folder was not available. 

In June 2005, Dr. Masternick stated that due to his leg injury the Veteran had leg swelling due to venous insufficiency.

In July 2008, the Board determined that additional medical evidence was needed.  In pertinent part, the Board requested that the Veteran be afforded another VA examination of his knees and legs.  The following opinion was requested:

The examiner should render an opinion as to whether the veteran has any current disability of his knees and legs, to include osteoarthritis, internal derangement of the knees, and/or chronic venous insufficiency. 

If so, the examiner should render an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that any current knee and/or leg disorder had its onset during service or is related to any in-service disease or injury, including the motor vehicle accident in December 1976. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

Thereafter, a March 2008 letter was received from Scott A. Garner, M.D., F.A.C.S., which indicated that the Veteran had been examined and a venous Duplex of the lower extremities was undertaken.  The diagnosis was venous insufficiency of the bilateral lower extremities with edema.    

In February 2009, the requested VA examination was performed.  The examiner indicated that the Veteran had leg edema and varicose veins, but they were symmetric and unlikely to be related to trauma.  X-rays of the knees showed osteoarthritis.  The examiner also concluded that the bilateral knee disability was not related to service.  The RO indicated that the examination was incomplete.

In January 2010, the Board remanded this case again.  Initially, with regard to the issues of service connection for a bilateral leg disorder, the Board noted that pursuant to the Board's remand, the Veteran was scheduled for a VA examination in conjunction with the issue on appeal; however, the RO determined that the examination conducted was incomplete and deferred those issues pending further action.  However, that matter had not been resolved.  The Board determined that further VA assessment was necessary and a medical addendum was requested.  

In March 2010, another VA examination was afforded to the Veteran by the same examiner as in February 2009.  The claims file was reviewed.  The Veteran's history was addressed.  Degenerative joint disease of the knees was diagnosed.  In addition, varicose veins of the legs with edema was diagnosed.  The examiner provided an opinion that the bilateral knee disability was service-related as the record showed that the Veteran suffered a significant impact to his patellas.  The examiner also provided an opinion that the Veteran's varicose veins were not related to service.  The examiner noted that while varicose veins can result from venous trauma, there was no evidence that the Veteran suffered an injury that would have caused venous trauma to the lower legs.  The appearance was consistent with mild venous insufficiently which could have genetic, age, and activity components.  

In an April 2011 rating decision, service connection was granted for right and left knee disabilities, as related to the inservice accident.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

If a veteran has provided lay testimony of an inservice injury, then, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base an opinion that there is no relationship to service merely on the absence of in-service corroborating medical records.  Dalton V. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Such medical opinion that does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination), is inadequate.  Id.

The Veteran clearly was in an automobile accident during service.  However, there was no record of any venous trauma nor were there any complaints or findings in that regard.  On separation examination in May 1979, examination of the vascular system, including for varicosities, was normal.  J.M. Masternick, D.O. indicated that the Veteran had chronic venous insufficiency secondary to lower leg trauma, and that it resulted from the motor vehicle accident the Veteran had in service.  It is unclear if the Veteran's records were reviewed and when VA attempted to obtain all the clinical records from the examiner, it was indicated that they had been destroyed and there was no record of the Veteran.  In contrast, the March 2010 VA physician provided an opinion that the Veteran's varicose veins were not related to service.  Both examiners are competent to provide a medical assessment.  However, Dr. Masternick did not provide any explanation for his conclusion, particularly in light of the service treatment records which did not show any vascular trauma and revealed normal vascular examination on separation examination in May 1979.  Conversely, the VA examiner provided rationale and his examination included a complete and accurate review of the Veteran's history and service treatment records, as well as the opinion of Dr. Masternick.  While Dr. Masternick did consider the Veteran's history of an in-service leg injury and auto accident, there is no indication that he reviewed the service treatment records which showed that the injury was actually to the Veteran's knees.  The VA examiner specifically noted that he reviewed the service treatment records associated with the auto accident in 1976 and that the Veteran hit his knees on the dash and had knee pain on admission.  The VA examiner stated that while varicose veins can result from venous trauma, there was no evidence that the Veteran suffered an injury that would have caused venous trauma to the lower legs.  

Accordingly, the Board finds that the opinion of the VA examiner is more probative than the opinion of J.M. Masternick, D.O., and the Board attaches the most probative value to this opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  It does not appear that Dr. Masternick  reviewed the service treatment records showing only an injury to the knees and he provided no rationale for his opinion.  

The Board also notes that the Veteran has not reported observing any varicose veins during service, nor has he complained of a continuity of symptomatology since service.  The medical records show the presence of varicose veins in 2003, many years after service, and on VA examination in March 2010 he reported the date of onset as unknown.  To the extent that the Veteran claims that he had an injury to his lower legs (apart from his knees) during service, the Board finds this not to be credible.  The service treatment records made contemporaneous to the auto accident in 1976 show that the injury was to his knees.  These records which document the Veteran's spontaneous complaints made in time with the accident are found to be credible. 

Accordingly, since the most probative evidence of record establishes that the diagnosed varicose veins with edema and venous insufficiency are not etiologically related to service, service connection is not warranted.  The preponderance of the evidence is against the claim.


ORDER

Service connection for a bilateral leg disorder, diagnosed as varicose veins with edema and venous insufficiency, is denied.  



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Bronchial Asthma

The issue of a higher rating for bronchial asthma was previously remanded by the Board.  The Board determined that a new VA pulmonary examination was needed and that pulmonary function tests (PFTs) should be conducted, to include FEV1 and FEV1/FVC.  In July 2011, the Veteran was afforded the VA examination.  PFTs revealed prebronchodilator results of FEV1 of 3.29 (92 percent) and FVC of 4.4 (95 percent); post bronchodilator results of FEV1 of 3.66 (102 percent) and FVC of 4.85 (104 percent).  The examiner noted that the Veteran had a chronic cough which made performing DLCO impossible.  The examiner stated that for an obstructive condition like asthma, DLCO was not indicated as spirometry was the best indicator of pulmonary function and disability.  The examiner did not provide the FEV1/FVC finding.   

In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).


Residuals, Fractured Mandible

In a January 2005 rating decision, service connection was granted for residuals of scars, fractured mandible (claimed as facial/jaw injuries).  A noncompensable rating was assigned effective October 31, 2003.  The rating was assigned under Diagnostic Code 7800-9903.

In July 2008, the Board remanded this case for a complete VA examination of the Veteran's mandible to identify any residuals, including scars, orthopedic, and neurological residuals.  A VA dental examination was thereafter conducted which revealed temporomandibular joint disorder (TMJ).  With regard to the mandible, the examiner indicated that there was no bone loss, but did not provide information as to whether there was nonunion (Diagnostic Code 9903) or malunion of the mandible (Diagnostic Code 9904).  A prior 2004 VA examination noted subluxation of the mandible and the Veteran's partial denture for teeth 21 through 29 fits poorly.  Both the 2004 and 2009 examinations indicated that the Veteran had a loss of the anterior mandibular alveolar ridge.  However, in 2004, this loss was described as a loss of bone of the mandible; however, the recent 2009 examination indicated that there was no loss of bone.  In addition, the examiner in 2009 indicated that the Veteran was able to masticate well despite his contentions to the contrary.

In a June 2009 rating decision, a separate service connection was granted for (TMJ) and a 10 percent rating was assigned under Diagnostic Code 9905.  

In January 2010, the Board remanded this case again, in part, for compliance with the prior remand request for VA examinations.  In July 2001, a VA examination was conducted, but it focused only on the scarring in the neck/chin/mandible/lip areas.  There was no comment as to orthopedic functioning of the mandible.  

In a November 2011 rating decision, the RO granted service connection for  sensory loss of the lower lip, 5th cranial nerve, and assigned a 10 percent rating under DC 8205.  In addition, the RO granted a higher 10 percent rating for disfiguring scar, although the exact scar (there are three) was not indicated, but it appears to be the lower lip scar.  

The Board finds that the Veteran should be afforded another VA examination to determine whether there is impaired function of the mandible.  The examiner should assess if the Veteran has nonunion or malunion of the mandible or loss of bone.  The Veteran has advanced assertions that jaw function is his primary concern and that he has problems chewing despite the finding of masticatory function.  Current findings should also be reported for the scars and sensory loss of the lower lip.  Lastly, any recent treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the Ann Arbor VA Medical Center.

2.  Thereafter, schedule the Veteran for a VA pulmonary examination.  The claims file and a separate copy of this remand and any additional evidence secured, must be made available to and reviewed by the examiner in conjunction with completion of the examination report, and the examination report must reflect that the claims folder has been reviewed. 

Pulmonary function testing should be conducted, to include FEV1 and FEV1/FVC.  DLCO should be performed if the Veteran is able as it was last indicated that he was unable to perform this test.  If he is still unable to perform this test, the examiner should so state.  The post-bronchodilator results should be indicated.  

The examiner should indicate if the Veteran requires at least monthly visits to a physician for required care of exacerbations; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; more than one attack per week with episodes of respiratory failure; and whether the Veteran requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Schedule the Veteran for a VA examination(s) to assess the residuals of his fractured mandible, i.e., scars, TMJ, and sensory loss of the lower lip.  The claims file must be made available to and reviewed by the examiner(s) in conjunction with completion of the examination report(s). 

The examiner(s) should identify and describe in detail all residuals attributable to the Veteran's service-connected residuals of a fractured mandible, to include any scars, orthopedic, and neurological residuals.  

The examiner should specifically state if the Veteran has loss of bone of the mandible and, if so, if that loss is complete between angles or approximately one half and either involving the temporomandibular articulation or not involving the temporomandibular articulation.  The examiner should also specifically state if the Veteran has nonunion or malunion of the mandible and whether he has any impairment of masticatory function.  

The examiner should report inter-incisal range of motion.

The examiner should provide a detailed description of the Veteran's scars.

The examiner should provide detailed findings with respect to the extent of paralysis of the Veteran's lower lip.

The examiner(s) must provide a comprehensive report(s) including complete rationales for all conclusions reached.

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.  

5.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


